Citation Nr: 0929769	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic headaches.

2.  Entitlement to service connection for gout.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a vision disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from December 1950 to November 
1952.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, January 2007, and March 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The case 
was subsequently transferred to the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding is of record.  While at the 
June 2009 hearing the Veteran submitted additional evidence 
along with a waiver of RO review. 
  
Also, in April 1987 correspondence the Veteran raised the 
issue of entitlement to service connection for a skin rash.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a vision disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for chronic headaches in 
a June 2003 rating decision and properly notified the 
Veteran, who did not initiate an appeal of that decision.

2.  The June 2003 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in 
December 2004. 

3.  Evidence received since the June 2003 rating decision 
regarding the Veteran's claim for service connection for 
chronic headaches is cumulative to, or redundant of, the 
evidence previously of record and does not raise a reasonable 
possibility of substantiating the claim.

4.  There is no evidence of gout in service, or within one 
year after service, and no competent medical evidence linking 
the Veteran's current gouty arthritis with his period of 
service.


CONCLUSIONS OF LAW

1.  The rating decision of June 2003 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim seeking service connection for chronic headaches may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection for gout is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the Veteran claims 
that chronic headaches and gout are related to his service in 
the United States Army from December 1950 to November 1952.  
With regard to both claimed conditions, he contends that he 
was treated for these conditions during service as well as 
after service as early as the 1960s.  

Chronic Headaches

The Veteran submitted an original claim for service 
connection for chronic headaches in April 2003.  The RO 
denied that claim in a June 2003 rating decision, finding 
that there was no evidence of complaints of headaches during 
military service and no evidence of a current chronic 
headache disorder.  Although the RO provided notice of the 
denial, the Veteran did not initiate an appeal.  Thus, the 
rating decision of June 2003 is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the June 2003 rating 
decision included the Veteran's service treatment records, 
which show a normal neurologic system upon separation 
examination in November 1952 and which also show that the 
Veteran denied "frequent or severe headaches" in his 
November 1952 "Report of Medical History."  Also of record 
were VA outpatient treatment reports dated from December 1996 
to April 2003 which were negative for a diagnosis of a 
chronic headache disorder.

In December 2004 the Veteran filed a claim to reopen.  The RO 
denied this claim in March 2005 stating that the Veteran had 
failed to submit "new and material evidence."  The Veteran 
submitted a notice of disagreement (NOD) in February 2006 and 
timely perfected an appeal.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in June 2003 is new, in that it was not previously of record; 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in June 2003 was that there was no 
evidence of complaints of headaches during military service 
and no evidence of a current chronic headache disorder.  

The evidence received since the June 2003 denial consists of 
VA outpatient treatment records dated through January 2008 
showing treatment for several of the Veteran's medical 
conditions including hypertension, diabetes mellitus type 2, 
glaucoma, cataracts, gouty arthritis, hearing loss, and 
tinnitus.  These newly submitted treatment records do not 
show a diagnosis of a current chronic headache disorder, nor 
do they indicate that such a headache disorder is related to 
the Veteran's military service.  As this evidence does not 
relate (positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.  Moreover, the Veteran's contention that any current 
headaches are related to his military service has not been 
substantiated by medical or other competent evidence.  The 
Veteran is a layperson, and lacks medical training and 
expertise to render a competent opinion on a matter, such as 
the relationship between a current disability and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for chronic headaches are not met.

Gout

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494.

The Veteran's service treatment records are negative for 
arthritis or gout in service.  His November 1950 enlistment 
examination showed normal upper extremities, lower 
extremities, and musculoskeletal system.  Also, in his 
November 1950 "Report of Medical History" the Veteran 
denied "arthritis" and "bone, joint, or other deformity."  
His November 1952 separation examination also showed normal 
upper extremities, lower extremities, and musculoskeletal 
system.  Moreover, in his November 1952 "Report of Medical 
History" the Veteran denied "arthritis or rheumatism" and 
"bone, joint, or other deformity."              

The earliest evidence of gout is a VA outpatient treatment 
report dated in December 2003 which shows a diagnosis of 
acute gouty arthritis of the left foot.  Subsequent VA 
outpatient treatment reports show continued treatment for 
gout in July 2005.     
  
The Board finds that the preponderance of the evidence is 
against service connection for gout.  First, there is no 
evidence of gout or arthritis in service or within one year 
after service.  As above, the November 1952 separation 
examination showed normal upper extremities, lower 
extremities, and musculoskeletal system, and in his November 
1952 "Report of Medical History" the Veteran denied 
"arthritis or rheumatism" and "bone, joint, or other 
deformity."              Furthermore, there is no evidence 
of gout until at least 2003, approximately 51 years after 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no 
medical evidence in the record that links any current gout 
disorder to an incident of the Veteran's active military 
service.  

The Veteran genuinely believes that his gout was incurred in 
service.  His factual recitation as to his symptoms is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his gout disability and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical 
evidence, which shows no treatment for gout for 51 years 
since service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for gout.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the gout issue, the RO provided the appellant 
pre-adjudication notice by letter dated in January 2005.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to 
the chronic headaches issue, the notice letter provided to 
the appellant in January 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).    

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

With regard to any missing VA treatment records, the Board 
notes that the claims file only contains VA outpatient 
treatment records dated through January 2008.  During the 
June 2009 Travel Board hearing the Veteran testified that he 
had received medical treatment from VA at both Nashville and 
Saginaw since January 2008.  However, the Veteran only 
indicated that he received treatment for his eye disorder 
since January 2008 and did not indicate that he had received 
any recent treatment for either his chronic headaches or gout 
since January 2008.  As such, the Board finds that there is 
no need to obtain any recent VA treatment records.    

VA need not conduct an examination with respect to the claim 
to reopen as the duty does not arise until new and material 
evidence has been submitted.  VA need not conduct an 
examination with respect to the service connection claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence of an event in 
service and no competent evidence that suggests a causal link 
between the Veteran's current gout and any incident of active 
duty.  Indeed, in view of the 51 year gap between the claimed 
disorder and active duty, relating the Veteran's current gout 
to his service would be entirely speculative. Therefore, 
there is no duty to provide an examination or a medical 
opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection 
for chronic headaches is denied.

Service connection for gout is denied.  







REMAND

The claims file only contains VA outpatient treatment records 
dated through January 2008 and during the June 2009 Travel 
Board hearing the Veteran testified that he had received 
medical treatment for his eye disorder from VA at both 
Nashville and Saginaw since January 2008.  

Also, in his claim for compensation under 38 U.S.C.A. § 1151, 
the Veteran contends that he requested that his VA doctor at 
the Lake City VA Medical Center (VAMC) prescribe him COSOPT 
eye drops for his glaucoma, however, according to the 
Veteran, the VA doctor mistakenly prescribed TRUSOPT which 
resulted in additional disability.

VAMC prescription records dated in January 2006 show 
Dorzolamide 2/TIMOLOL 0.5% OPH SOLN as treatment for the 
Veteran's glaucoma, one drop in both eyes each day.  
Subsequently, VAMC prescription records show a prescription 
of Dorzolamide HCL 2% OPH SOLN on September 12, 2006 and a 
prescription for Dorzolamide 2/TIMOLOL 0.5 OPH SOLN on 
September 14, 2006.  Also, VAMC prescription records show a 
prescription for TRAVOPROST 0.004% OPH SOLN which began 
September 11, 2006 and ended October 11, 2006.  VA records 
dated in October 2006 show right eye visual acuity with 
correction of 20/400 and left eye 20/50.  These records also 
show that the Veteran reported decreased vision in both eyes 
due to getting the wrong medication from a VA pharmacist. 

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151.

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Given the above evidence and the lack of a medical opinion as 
to whether VA was negligent in prescribing either Dorzolamide 
HCL 2% OPH SOLN or TRAVOPROST 0.004% OPH SOLN for the 
Veteran's glaucoma in September 2006 and, if so, whether this 
negligence resulted in additional disability, a VA medical 
opinion is required.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request all VA treatment records 
from January 2008 to the present.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

2.   Forward the claims file to an 
appropriate VA physician to obtain a 
medical opinion as to whether the VA 
prescriptions of either Dorzolamide HCL 
2% OPH SOLN or TRAVOPROST 0.004% OPH SOLN 
in September 2006 resulted in any 
additional disability.  

In providing the requested opinion, the 
examiner should specifically comment on 
the following:  

(a)  Whether there is any additional 
disability (to include decreased vision) 
as the result of the VA prescriptions of 
either Dorzolamide HCL 2% OPH SOLN or 
TRAVOPROST 0.004% OPH SOLN in September 
2006.  Any additional disability must be 
specifically identified. 

(b)  If there is additional disability, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the proximate cause of any such 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
treatment; or whether such disability was 
due to an event not reasonably 
foreseeable.  

The examiner's attention is specifically 
directed toward VA treatment records 
dated from January 2006 to October 2006.  

A complete rationale for all opinions 
expressed should be given.

3.  After completing any additional 
necessary development the AMC/RO should 
readjudicate the appeal.  If the claim is 
still denied the AMC/RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


